DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1, 6-14, 29, 31 and 32) in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim uses the term and/or which renders the claim indefinite because it is unclear whether the limitation following and/or is required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “wherein the exhaust may be implemented in the at least one toolhead” is written as an optional limitation.  It is unclear whether the limitation is intended to be limiting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-14, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonassar et al. (US PG Pub. 2006/0160250).
Regarding Claims 1, 13, 14, 29 and 32: Bonassar et al. disclose a 3D bioprinter (intended use, but Bonassar et al. describes the apparatus may be used with living biological materials [0097])  comprising a base unit, the base unit comprising a support adapted for mounting of at least one toolhead toolhead (tool interface 20, Figures 2 and 3, [0059] and throughout), wherein the support comprises a support part adapted for mounting of at least one exchangeable toolhead (Figures 2 and 3, [0059]-[0064] , the base unit further comprising a communication interface part 
Regarding Claim 6: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the base unit processing element is arranged to obtain control signals for control of the at least one exchangeable toolhead based on the information obtained over the communication interface part related to the exchangeable toolhead and to feed the control signals to the communication interface part ([0060])
Regarding Claim 7: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses said at least one toolhead having said toolhead processing element and a communication interface part connectable to the communication interface part of the base unit (92, interface, [0059]).
Regarding Claims 8: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses the toolhead processing element of at least one of the toolheads is arranged at least partly control operation of said toolhead ([0060] and throughout).
Regarding Claim 9: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses comprising a pressurized gas interface part for supply of pressurized gas to the at least one toolhead (gas/fluid connectors (92), [0059]) and a light interface part for transmission of light to the at least one toolhead ([0070], laser).
Regarding Claims 10 and 11: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses an exhaust for exhausting gas such as air in a printing space (vacuum may be used to draw away undesirable fumes [0081]), wherein the exhaust may be implemented in the at least one toolhead (written as an optional limitation).  Bonassar et al. further disclose wherein the base unit processing element is arranged to control the exhaust of gas (system controller controls vacuum, heated air etc. [0081]).
Regarding Claim 12: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the 3D printer is usable for use in printing constructs that are suitable for use in any of the applications chosen from: implants in the animal or human body, such as repairing or replacing tissue, topical applications, cosmetic applications, drug test, drug discovery applications or as a disease model, or for other research, 
Regarding Claim 31: Bonassar et al. disclose the invention as described above in the rejection of claim 1.  Bonassar et al. further discloses wherein the support is adapted to accommodate at least one exchangeable toolhead and at least one non-exchangeable toolhead ([0071], any tool may be integrated with and or mounted simultaneously with other material deposition, material modification and/or material sensing apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT J GRUN/Primary Examiner, Art Unit 1744